In his motion for rehearing appellant's only complaint is that in discussing his bill of exception number four we failed to take note of many things which the bill recites appellant would have testified to if permitted tending to show his good faith in writing the letter and making the affidavit wherein he repudiated his testimony given in the "Jackson will case," and which was explanatory of said letter and affidavit. It is further contended that the proposed testimony was admissible to show good faith in his subsequent conduct and belief that deceased had ensnared him into making said affidavit, and as bearing on the intent, acts and conduct of appellant.
The bill of exception under consideration covers seventeen typewritten pages and it would be impracticable within reasonable limits to set out in this opinion the proposed testimony. We have been at much pains and labor to analyze and compare it with appellant's evidence found in the statement of facts which covers more than sixty pages. After a close examination of the evidence given by appellant on direct, cross, re-direct and re-cross examination we confess our inability to discover any difference on material points between the testimony so given and that proposed as shown by the bill. It would have been a repetition of evidence on a subject which appears to have been fully covered by appellant in his examination before the jury. This being true it is manifest that the bill presents no error calling for areversal.
The motion for rehearing is overruled.
Overruled. *Page 252